LANDAUER, INC.
EXECUTIVE SPECIAL SEVERANCE PLAN

This document constitutes an amendment and restatement of the Landauer, Inc.
Executive Special Severance Plan (the “Plan”) and incorporates Amendment One and
Amendment Two to the Plan, each dated December 18, 2012.  Pursuant to the power
of amendment contained in Section 22 of the Plan, effective 120 days after
Employees are notified of such amendment, Section 2 of the Plan is amended to
provide for “double-trigger” vesting of equity awards.  All other amendments
included in this amendment and restatement shall be effective November 12,
2014. 

The Plan is intended to secure the continued services and ensure the continued
dedication and objectivity of the Employees (as defined in Section 1(g)) in the
event of any threat or occurrence of, or negotiation or other action that could
lead to, or create the possibility of, a Change in Control (as defined in
Section 1(d)) of the Company, by providing to such Employees certain protections
so that such Employees need not be hindered or distracted by personal
uncertainties and risks created by any such possible Change in Control.  The
purpose of the Plan is to provide benefits to a group of employees of the
Company and its participating affiliates that constitutes a “select group of
management or highly compensated employees” within the meaning of Department of
Labor Regulation §2520.104-24. 

1.Definitions.  As used in the Plan, the following terms shall have the
respective meanings set forth below:

(a)“Average Prior Bonus” means the bonus determined by multiplying (A) the
average of the percentages of annual base salary representing the Employee’s
annual bonus for each of the three fiscal years immediately preceding the fiscal
year in which the Termination Date occurs by (B) the Employee’s highest annual
base salary from the Company and its affiliated companies in effect during the
12-month period prior to the Termination Date.

(b)“Board” means the Board of Directors of the Company.

(c)“Cause” means:

(1)a material breach by an Employee of those duties and responsibilities of the
Employee which do not differ in any material respect from the duties and
responsibilities of the Employee during the 90-day period immediately prior to a
Change in Control (other than as a result of incapacity due to physical or
mental illness) which is demonstrably willful and deliberate on the Employee’s
part, which is committed in bad faith or without reasonable belief that such
breach is in the best interests of the Company and which is not remedied in a
reasonable period of time after receipt of written notice from the Company
specifying such breach; 

(2)the commission or conviction of a felony or any act involving fraud,
embezzlement, theft or misrepresentation; or



1

 

--------------------------------------------------------------------------------

 

(3)any gross or willful misconduct of the Employee resulting in substantial loss
to the Company or substantial damage to the Company’s business or reputation.

(d)“Change in Control” means:

(1)the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (i) the then outstanding shares of common stock of the
Company (the “Outstanding Common Stock”) or (ii) the combined voting power of
the then outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (A) any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from the Company), (B) any acquisition by the Company, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (D)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (3) of this Section 1(d); provided
further, that for purposes of clause (B), if any Person (other than the Company
or any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company) shall become the
beneficial owner of 30% or more of the Outstanding Common Stock or 30% or more
of the Outstanding Voting Securities by reason of an acquisition by the Company,
and such Person shall, after such acquisition by the Company, become the
beneficial owner of any additional shares of the Outstanding Common Stock or any
additional Outstanding Voting Securities and such beneficial ownership is
publicly announced, such additional beneficial ownership shall constitute a
Change in Control;

(2)individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided that any individual who becomes a director of the Company subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board shall be deemed a member of the Incumbent
Board; and provided further, that any individual who was initially elected as a
director of the Company as a result of an actual or threatened solicitation by a
Person other than the Board for the purpose of opposing a solicitation by any
other Person with respect to the election or removal of directors, or any other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person other than the Board shall not be deemed a member of the Incumbent
Board; 

(3)the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (i) all or



2

 

--------------------------------------------------------------------------------

 

substantially all of the individuals or entities who are the beneficial owners,
respectively, of the Outstanding Common Stock and the Outstanding Voting
Securities immediately prior to such Corporate Transaction will beneficially
own, directly or indirectly, more than 60% of, respectively, the outstanding
shares of common stock, and the combined voting power of the outstanding
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Corporate Transaction (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
indirectly) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Common Stock and the Outstanding Voting Securities, as the case may
be, (ii) no Person (other than:  the Company; any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, 30% or more of the Outstanding
Common Stock or the Outstanding Voting Securities, as the case may be) will
beneficially own, directly or indirectly, 30% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or



(4)the consummation of a plan of complete liquidation or dissolution of the
Company.

(e)“Code” means the Internal Revenue Code of 1986, as amended.

(f)“Company” means Landauer, Inc., a Delaware corporation.

(g)“Current Bonus” means an annual bonus for the fiscal year in which the Change
in Control occurs in an amount equal to the greater of (A) the Employee’s target
annual bonus for such year and (B) the annual bonus payable under the terms of
the annual bonus plan in effect immediately prior to the Change in Control based
upon the Company’s actual performance for such fiscal year.

(h)“Employee” means any person who is employed by the Company in an executive or
officer position and who is designated by the Plan Administrator, in his or her
sole discretion, as a participant in the Plan from time to time; provided,
 however, that the Plan Administrator may not revoke such a designation (i)
without giving such person 120 days advance notice of such revocation, (ii) when
the Company is aware that a person has taken steps reasonably calculated to
effect a Change in Control, or (iii) following a Change in Control, unless such
Employee’s Termination Period has expired.  The Plan Administrator, in his or
her sole discretion, shall designate each Employee as a Benefit Level I
Employee, a Benefit Level II Employee or a Benefit Level III Employee for
purposes of the Plan.  The Plan Administrator may, in his or her sole
discretion, change any such designation; provided,  however, that the Plan



3

 

--------------------------------------------------------------------------------

 

Administrator may not change a designation in a manner that is adverse to the
interests of an Employee (x) without giving such Employee 120 days advance
notice of such change, (y) when the Company is aware that a person has taken
steps reasonably calculated to effect a Change in Control, or (z) following a
Change in Control, unless such Employee’s Termination Period has expired.

(i)“Good Reason” means, without an Employee’s express written consent, the
occurrence of any of the following events after a Change in Control:

(i)a significant adverse change in the nature or scope of the Employee’s
authority, powers, functions, duties or responsibilities as in effect
immediately prior to such Change in Control;

(ii)a reduction by the Company in the Employee’s rate of annual base salary or
bonus opportunity as in effect immediately prior to such Change in Control or as
the same may be increased from time to time thereafter;

(iii)a change in the Employee’s primary employment location to a location that
is more than 50 miles from the primary location of the Employee’s employment at
the time of such Change in Control;

(iv)the failure of the Company to continue in effect any employee benefit plan
or compensation plan in which the Employee is participating immediately prior to
such Change in Control, unless the Employee is permitted to participate in other
plans providing the Employee with substantially comparable benefits, or the
taking of any action by the Company which would adversely affect the Employee’s
participation in or materially reduce the Employee’s benefits under any such
plan; or

(v)the failure of the Company to obtain from any successor or transferee of the
Company an express written and unconditional assumption of the Company’s
obligations under the Plan, as further described in Section 16 of the Plan. 

For purposes of the Plan, an isolated, insubstantial and inadvertent action
taken in good faith and which is remedied by the Company promptly after receipt
of written notice thereof given by the Employee shall not constitute Good
Reason.

(j)“Nonqualifying Termination” means the termination of an Employee’s employment
(i) by the Company for Cause, (ii) by the Employee for any reason other than
Good Reason, (iii) as a result of the Employee’s death, (iv) by the Company due
to the Employee’s absence from his or her duties with the Company on a full-time
basis for at least 180 consecutive days as a result of the Employee’s incapacity
due to physical or mental illness, or (v) in connection with a sale of assets by
the Company or one of its affiliates if the Employee is offered comparable
employment (as determined by the Administrator) by the purchaser of such assets
or one of its affiliates; provided,  however, that employment shall not be
deemed comparable if such purchaser does not agree to honor the terms of the
Plan with respect to such Employee for the



4

 

--------------------------------------------------------------------------------

 

duration of such Employee’s Termination Period or to provide other severance
benefits that, in the aggregate, are at least as favorable as those provided
under the Plan. 

(k)“Separation from Service” means a “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h). 

(l)“Severance Period” means (i) with respect to a Benefit Level I Employee, the
period commencing on the Termination Date and ending on the third anniversary of
the Termination Date, (ii) with respect to a Benefit Level II Employee, the
period commencing on the Termination Date and ending on the second anniversary
of the Termination Date and (iii) with respect to a Benefit Level III Employee,
the period commencing on the Termination Date and ending on the first
anniversary of the Termination Date. 

(m)“Termination Date” with respect to an Employee means the date during the
Termination Period on which the Employee incurs a Separation from Service other
than by reason of a Nonqualifying Termination.

(n)“Termination Period” with respect to an Employee means the period commencing
upon a Change in Control and ending on the earlier to occur of (i) the date
which is two years following such Change in Control and (ii) the Employee’s
death.

2.Vesting of Equity Awards in Connection with a Termination of Employment
Following a Change in Control; Exercise Period.  Notwithstanding anything to the
contrary in an agreement granting stock options or other equity awards of the
Company to an Employee, if, during the Termination Period, an Employee incurs a
Separation from Service, other than by reason of a Nonqualifying Termination,
all stock options and other equity awards, if any, granted by the Company to an
Employee and outstanding as of the date of the Change in Control that are not
otherwise exercisable or vested on the Termination Date shall become
exercisable, or become vested, in full and all performance measures, if any,
applicable to such equity awards shall be deemed to have been satisfied at the
target level, in each case, on the Termination Date.  With respect to any and
all such stock options granted by the Company to an Employee and outstanding as
of the date of the Change of Control, each such option shall remain exercisable
following the Employee’s termination of employment until and including the
earlier to occur of (i) the date which is one year after the Employee’s
termination of employment and (ii) the expiration date of the term of the option
(as set forth in the written agreement relating to such option). 

3.Payments and Benefits Upon Separation from Service.  If during the Termination
Period an Employee incurs a Separation from Service, other than by reason of a
Nonqualifying Termination, and the Employee (or the Employee’s executor or other
legal representative in the case of the Employee’s death or disability following
such termination) executes a general release and noncompetition,
nonsolicitation, intellectual property and confidentiality agreement in a form
reasonably acceptable to the Company in its sole discretion (the “Release and
Restrictive Covenant Agreement”), within 60 days following the Termination Date
and has not revoked the Release and Restrictive Covenant Agreement, the Company
shall provide to the Employee, as compensation for services rendered to the
Company, and in consideration of the general release and the covenants set forth
in the Release and Restrictive Covenant Agreement, the benefits described in
paragraphs (a), (b) and (c) of this Section 3. In



5

 

--------------------------------------------------------------------------------

 

addition, if the employment of an Employee shall terminate for any reason, then
the Employee shall be entitled to the following without regard to whether a
Release and Restrictive Covenant Agreement is executed:  (i) a cash amount
(subject to any applicable payroll or other taxes required to be withheld
pursuant to Section 6) equal to the sum of the Employee’s full annual base
salary from the Company and its affiliated companies through the Termination
Date, and any accrued vacation pay, in each case to the extent not theretofore
paid, and (ii) the benefits provided under the terms of any employee benefit
plan in which the Employee participates including, without limitation, the
Company’s Supplemental Key Executive Retirement Plan or the Company’s
Non-Qualified Excess Plan. 

(a)The Company shall pay to the Employee (or the Employee’s beneficiary or
estate, as the case may be) a lump sum cash amount (subject to any applicable
payroll or other taxes required to be withheld pursuant to Section 6) equal to
the sum of (1) and (2) below: 

(1)notwithstanding anything to the contrary contained in the Company’s annual
bonus plan in effect at the time of the Employee’s Separation from Service,
either (A) the Current Bonus if such Separation from Service occurs in the same
fiscal year of the Company as the fiscal year in which the Change in Control
occurs, or (B) the Average Prior Bonus if such Separation from Service occurs in
a fiscal year of the Company that is subsequent to the fiscal year in which the
Change in Control occurs, in either case multiplied by a fraction, the numerator
of which is the number of days in the fiscal year in which the Employee’s
Separation from Service occurs through the Termination Date and the denominator
of which is 365 or 366, as applicable; plus 

(2) 

(i)with respect to a Benefit Level I Employee, the sum of (A) three times the
Employee’s highest annual base salary from the Company and its affiliated
companies in effect during the 12-month period prior to the Termination Date and
(B) three times the greater of (1) the Employee’s target annual bonus in effect
immediately prior to the Change in Control or immediately prior to the
Termination Date, whichever is higher, and (2) an annual bonus equal to the
Average Prior Bonus;

(ii)with respect to a Benefit Level II Employee, the sum of (A) two times the
Employee’s highest annual base salary from the Company and its affiliated
companies in effect during the 12-month period prior to the Termination Date and
(B) two times the greater of (1) the Employee’s target annual bonus in effect
immediately prior to the Change in Control or immediately prior to the
Termination Date, whichever is higher, and (2) an annual bonus equal to the
Average Prior Bonus; and  

(iii)with respect to a Benefit level III Employee, the sum of (A) one times the
Employee’s highest annual base salary from the Company and its affiliated
companies in effect during the 12-month period prior to the Termination Date and
(B) one times the greater of (1) the Employee’s target annual bonus in effect
immediately prior to the Change in Control



6

 

--------------------------------------------------------------------------------

 

or immediately prior to the Termination Date, whichever is higher and (2) an
annual bonus equal to the Average Prior Bonus.

Subject to the following sentence, the amount described above shall be paid
within 30 days following the date of execution of the Release and Restrictive
Covenant Agreement, except with respect to any payment of the Current Bonus,
which shall be paid to the Employee at such time as annual bonuses are paid to
other employees of the Company who are eligible to receive an annual
bonus.  Notwithstanding the foregoing, (i) any payment that is contingent on the
execution of a Release and Restrictive Covenant Agreement and which could be
paid during a designated period that begins in one taxable year and ends in a
second taxable year shall be paid in the second taxable year, and (ii) if an
Employee is a “specified employee” (as that term is used in Section 409A of the
Code and regulations and other guidance issued thereunder) on his or her
Termination Date, then (A) no payment described in this Section 3(a) shall be
made before the six-month anniversary of such Termination Date, and (B) all such
payments shall be paid within 30 days after such six-month anniversary;
provided,  however, that if such Participant dies prior to such six-month
anniversary, then such payments shall be made within ninety (90) days following
the date on which he or she dies.

(b)For the period commencing on the Termination Date and ending on the earlier
of (i) the expiration of the Employee’s Severance Period and (ii) the date on
which the Employee becomes eligible to participate in and receive medical,
dental and life insurance benefits under a plan or arrangement sponsored by
another employer having benefits substantially equivalent to the benefits
provided pursuant to this Section 3(b), the Company shall continue the
Employee’s medical, dental and life insurance coverage upon the same terms and
otherwise to the same extent as such coverage shall have been in effect
immediately prior to the Change in Control or, if more favorable to the
Employee, to the same extent as such coverage shall have been in effect
immediately prior to the Employee’s Termination Date, and the Company and the
Employee shall share the costs of the continuation of such medical, dental and
life insurance coverage in the same proportion as such costs were shared
immediately prior to the Change in Control or, if more favorable to the
Employee, immediately prior to the Employee’s Termination Date.

(c)During the Employee’s Severance Period, the Employee shall be entitled to
outplacement services to be provided by a firm selected by the Company.  The
maximum payments to be made by the Company during the Severance Period for
outplacement services with respect to a Benefit Level I Employee shall be
$30,000, with respect to a Benefit Level II Employee shall be $25,000 and with
respect to a Benefit Level III Employee shall be $15,000.  Payments shall be
made directly to the outplacement firm upon submission of proper documentation
to the Company.  If an Employee elects not to use such outplacement services,
the Employee will not be entitled to any cash payment in lieu thereof.

4.Section 280G of the Code.  Any payment or benefit received or to be received
by an Employee (whether payable pursuant to the terms of this Plan or any other
plan, arrangements or agreement with the Company or any affiliate thereof) shall
be reduced to the extent necessary so that no portion thereof shall be subject
to the excise tax imposed by Section 4999 of the Code,  but only if, by reason
of such reduction, the net after-tax benefit received by such Employee shall
exceed the net after-tax benefit that would be received by such



7

 

--------------------------------------------------------------------------------

 

Employee if no such reduction was made. For purposes of this Section, “net
after-tax benefit” shall mean (i) the total of all payments and the value of all
benefits which the Executive receives or is then entitled to receive from the
Company that would constitute “parachute payments” within the meaning of
Section 280G of the Code, less (ii) the amount of all federal, state and local
income taxes payable with respect to the foregoing calculated at the maximum
marginal income tax rate for each year in which the foregoing shall be paid to
the Employee (based on the rate in effect for such year as set forth in the Code
as in effect at the time of the first payment of the foregoing), less (iii) the
amount of excise taxes imposed with respect to the payments and benefits
described in (i) above by Section 4999 of the Code. The foregoing determination
shall be made by a nationally recognized accounting firm (the “Accounting Firm”)
selected by the Company and reasonably acceptable to the Employee (which may be,
but will not be required to be, the Company’s independent auditors). The
Accounting Firm shall submit its determination and detailed supporting
calculations to both the Employee and the Company within fifteen (15) days after
receipt of a notice from either the Company or the Employee that the Employee
may receive payments which may be “parachute payments.” If the Accounting Firm
determines that such reduction is required by this Section, such reduction shall
be done (A) first by reducing payments and benefits that do not constitute
nonqualified deferred compensation subject to Section 409A of the Code (unless
the Company and an Employee agree otherwise, first cash payments shall be
reduced; next any equity or equity derivatives that are included under Section
280G of the Code at full value rather than accelerated value shall be reduced;
next any equity or equity derivatives based on acceleration value shall be
reduced with the highest value reduced first (as such values are determined
under Treasury Regulation Section 1.280G-1, Q&A 24; and finally other benefits
shall be reduced), and (B) second by reducing on a pro-rata basis the amount of
any payments or benefits that do constitute nonqualified deferred compensation
subject to Section 409A of the Code (but without changing the time or form in
which such payments and benefits are to be provided).   The Employee and the
Company shall each provide the Accounting Firm access to and copies of any
books, records, and documents in the possession of the Employee or the Company,
as the case may be, reasonably requested by the Accounting Firm, and otherwise
cooperate with the Accounting Firm in connection with the preparation and
issuance of the determinations and calculations contemplated by this Section.
The fees and expenses of the Accounting Firm for its services in connection with
the determinations and calculations contemplated by this Section shall be borne
by the Company.

5.Plan Administration; Claims Procedure.

(a)The Plan shall be interpreted and administered by the person or persons
appointed by the Board from time to time to administer the Plan (the “Plan
Administrator”), who shall have complete authority, in his or her sole
discretion subject to the express provisions of the Plan, to make all
determinations necessary or advisable for the administration of the Plan.  All
questions arising in connection with the interpretation of the Plan or its
administration shall be submitted to and determined by the Plan Administrator in
a fair and equitable manner. 

(b)The Plan Administrator may from time to time delegate any of his or her
duties hereunder to such person or persons as the Plan Administrator may
designate.  The Plan Administrator is empowered, on behalf of the Plan, to
engage accountants, legal counsel and such other persons as the Plan
Administrator deems necessary or advisable for the performance of his or her
duties under the Plan.  The functions of any such persons engaged by the Plan
Administrator shall be limited to the specified services and duties for which
they are engaged,



8

 

--------------------------------------------------------------------------------

 

and such persons shall have no other duties, obligations or responsibilities
under the Plan.  Such persons shall exercise no discretionary authority or
discretionary control respecting the administration of the Plan.  All reasonable
fees and expenses of such persons shall be borne by the Company.

(c)If any Employee or other person believes he is entitled to benefits in an
amount greater than those, which he is receiving or has received, he may file a
written claim with the Secretary of the Company.  Such claim shall state the
nature of the claim, the facts supporting the claim, the amount claimed, and the
address of the claimant.  The secretary of the Company shall review the claim
and shall, within 90 days after receipt of the claim, give written notice by
registered or certified mail to the claimant of the Secretary’s decision with
respect to the claim.  If special circumstances require an extension of time,
the claimant shall be so advised in writing within the initial 90-day period and
in no event shall such an extension exceed 90 days.  The notice of the Company’s
decision with respect to the claim shall be written in a manner designed to be
understood by the claimant and, if the claim is wholly or partially denied, set
forth the specific reasons for the denial, specific references to the pertinent
Plan provisions on which the denial is based, a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary, and an explanation
of the claim review procedure under the Plan.  The Company shall also advise the
claimant that he or his duly authorized representative may request a review of
the denial by the President of the Company by filing with the Company within 60
days after notice of the denial has been received by the claimant, a written
request for such review.  The claimant shall be informed that he may have
reasonable access to pertinent documents and submit comments in writing to the
President within the same 60-day period.  If a request is so filed, review of
the denial shall be made by the President within 60 days after receipt of such
request unless special circumstances require an extension, and the claimant
shall be given written notice of the President’s final decision.  If special
circumstances require an extension of time, the claimant shall be so advised in
writing within the initial 60‑day period and in no event shall such an extension
exceed 60 days.  The notice of the President’s final decision shall include
specific reasons for the decision and specific references to the pertinent Plan
provisions on which the decision is based and shall be written in a manner
designed to be understood by the claimant.

6.Withholding Taxes.  The Company may withhold from all payments due under the
Plan to each Employee (or his or her beneficiary or estate) all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.

7.Amendment and Termination.  The Company shall have the right, in its sole
discretion, pursuant to action by the Board, to approve the amendment or
termination of the Plan, which amendment or termination shall not become
effective until the date fixed by the Board for such amendment or termination,
which date, in the case of an amendment which would be adverse to the interests
of any Employee or in the case of termination, shall be at least 120 days after
notice thereof is given by the Company to the Employees in accordance with
Section 18 hereof; provided, however, that no such action shall be taken by the
Board during any period when the Board has knowledge that any person has taken
steps reasonably calculated to effect a Change in Control until, in the opinion
of the Board, such person has abandoned or terminated its efforts to effect a
Change in Control; and provided further, that with respect to an Employee, on
and after a Change in Control, in no event shall the Plan be amended in a manner



9

 

--------------------------------------------------------------------------------

 

adverse to the interests of such Employee or terminated prior to the end of such
Employee’s Termination Period, in each case, except with respect to an Employee
who consents in writing otherwise.

8.Reimbursement of Expenses; Interest on Late Payments.    

(a)If any contest or dispute shall arise under the Plan involving termination of
the Employee’s employment with the Company or involving the failure or refusal
of the Company to perform fully in accordance with the terms hereof, the Company
shall reimburse the Employee, on a current basis, for all legal fees and
expenses, if any, incurred by the Employee in connection with such contest or
dispute, together with interest thereon at a rate equal to the prime rate, as
published under “Money Rates” in The Wall Street Journal from time to time, plus
300 basis points, but in no event higher than the maximum legal rate permissible
under applicable law (the “Interest Rate”), such interest to accrue from the
date the Company receives the Employee’s written statement for such fees and
expenses through the date of payment thereof; provided,  however, that in the
event the resolution of any such contest or dispute includes a finding denying,
in total, the Employee’s claims in such contest or dispute, the Employee shall
be required to reimburse the Company, over a period of 12 months from the date
of such resolution, for all sums advanced to the Employee pursuant to this
Section 8(a). 

(b)With respect to any and all payments that are required to be made by the
Company to an Employee pursuant to the Plan and that are not made within the
time period specified herein, the Company shall pay to the Employee interest on
such payments at the Interest Rate.  Such interest shall accrue from the due
date of the required payment through the date on which such payment is made to
the Employee.

(c)For the avoidance of doubt and to ensure compliance with Section 409A of the
Code, (i) reimbursements under this Section 8 shall be made promptly, but in any
event on or before the last day of the taxable year following the taxable year
in which the relevant expense is incurred, (ii) the amount of expenses eligible
for reimbursement during a taxable year may not affect the expenses eligible for
reimbursement in any other taxable year, and (iii) this Section 8 shall only be
applicable to expenses incurred during the lifetime of the Employee or within 10
years thereafter. 

9.Entire Agreement.  Subject to Section 10(a) hereof, any amount paid pursuant
to the Plan shall be paid in lieu of any other amount of severance relating to
salary or bonus continuation, any other continuation of medical, dental or life
insurance coverage (other than coverage required by the Consolidated Omnibus
Budget Reconciliation Act of 1985) or any other outplacement services to be
received by the Employee upon termination of employment of the Employee under
any severance plan, policy or arrangement of the Company.  Subject to the
foregoing, the rights of, and benefits payable to, an Employee pursuant to the
Plan are in addition to any rights of, or benefits payable to, an Employee under
any other employee benefit plan or compensation program of the Company.  All
rights of an Employee under any such plan or program shall be determined in
accordance with the provisions of such plan or program.





10

 

--------------------------------------------------------------------------------

 



10.Offset; Mitigation. 

(a)If the Company is obligated by law or contract to pay severance pay, notice
pay or other similar benefits, or if the Company is obligated by law or by
contract to provide advance notice of separation (“Notice Period”), then any
payments hereunder shall be reduced by the amount of any such severance pay,
notice pay or other similar benefits, as applicable, and by the amount of any
severance pay, notice pay or other similar benefits received during any Notice
Period. 

(b)In no event shall an Employee be obligated to seek other employment or to
take other action by way of mitigation of the amounts payable and the benefits
provided to such Employee under any of the provisions of the Plan, and such
amounts and benefits shall not be reduced whether or not such Employee obtains
other employment, except as otherwise provided in Section 3(c) hereof.

11.Unfunded Plan.  The Plan shall not be funded.  No Employee entitled to
benefits hereunder shall have any right to, or interest in, any specific assets
of the Company, but an Employee shall have only the rights of a general creditor
of the Company to receive benefits on the terms and subject to the conditions
provided in the Plan. 

Upon a Change in Control, the Company shall establish a trust for the purpose of
providing the benefits under the Plan.  Any such trust shall be established in
such manner so as to be a “grantor trust” of which the Company is the grantor,
within the meaning of section 671 et.  seq. of the Code.  The Company shall
deposit in such trust assets sufficient to satisfy the Company’s obligations
under the Plan, assuming, for these purposes, that each Employee will be
entitled to benefits hereunder.  Such trust shall not permit a reversion of any
assets to the Company; provided, however, that if an Employee’s Termination
Period expires and such Employee’s employment has not been terminated, then an
amount equal to the amount that would have been necessary to satisfy any
obligations to such Employee may revert to the Company.  The existence of any
such trust shall not relieve the Company of its liabilities under the Plan, but
the obligations of the Company under the Plan shall be deemed satisfied to the
extent paid from the trust.     

12.Payments to Minors, Incompetents and Beneficiaries.  Any benefit payable to
or for the benefit of a minor, an incompetent person or other person incapable
of giving a receipt therefor shall be deemed paid when paid to such person’s
guardian or to the party providing or reasonably appearing to provide for the
care of such person, and such payment shall fully discharge the Company, the
Plan Administrator and all other parties with respect thereto.  If an Employee
shall die while any amounts would be payable to the Employee under the Plan had
the Employee continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of the Plan to such person or
persons appointed in writing by the Employee to receive such amounts or, if no
person is so appointed, to the estate of the Employee.

13.Non-Assignability.  None of the payments, benefits or rights of any Employee
shall be subject to any claim of any creditor, and, in particular, to the
fullest extent permitted by law, all such payments, benefits and rights shall be
free from attachment, garnishment, trustee’s process or any other legal or
equitable process available to any creditor of such Employee.  Except as
otherwise provided herein or by law, no right or interest of any



11

 

--------------------------------------------------------------------------------

 

Employee under the Plan shall be assignable or transferable, in whole or in
part, either directly or by operation of law or otherwise, including without
limitation by execution, levy, garnishment, attachment or pledge;  no attempted
assignment or transfer thereof shall be effective; and no right or interest of
any Employee under the Plan shall be subject to any obligation or liability of
such Employee.

14.No Rights to Continued Employment.  Neither the adoption of the Plan, nor any
amendment hereof, nor the creation of any fund, trust or account, nor the
payment of any benefits, shall be construed as giving any Employee the right to
be retained in the service of the Company, and all Employees shall remain
subject to discharge to the same extent as if the Plan had not been adopted.

15.Arbitration.  Except as otherwise provided in Section 6 of the Release and
Restrictive Covenant Agreement, any dispute or controversy between the Company
and the Employee, whether arising out of or relating to the Plan, the breach of
the provisions of the Plan, or otherwise, shall be settled by arbitration in
Chicago, Illinois administered by the American Arbitration Association, with any
such dispute or controversy arising under the Plan being so administered in
accordance with its Commercial Rules then in effect, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitrator shall have the authority to award any remedy or relief
that a court of competent jurisdiction could order or grant, including, without
limitation, the issuance of an injunction.  However, either party may, without
inconsistency with this arbitration provision, apply to any court having
jurisdiction over such dispute or controversy and seek interim provisional,
injunctive or other equitable relief until the arbitration award is rendered or
the controversy is otherwise resolved.  Except as necessary in court proceedings
to enforce this arbitration provision or an award rendered hereunder, or to
obtain interim relief, neither a party nor an arbitrator may disclose the
existence, content or results of any arbitration hereunder without the prior
written consent of the Company and the Employee.  The Company and the Employee
acknowledge that the Plan evidences a transaction involving interstate
commerce.  Notwithstanding any choice of law provision included in the Plan, the
United States Federal Arbitration Act shall govern the interpretation and
enforcement of this arbitration provision.

16.Successors; Binding Agreement.  The Plan shall inure to the benefit of and be
binding upon the beneficiaries, heirs, executors, administrators, successors and
assigns of the parties, including each Employee, present and future, and any
successor to the Company or one of its subsidiaries.  The Plan shall not be
terminated by any merger or consolidation of the Company whereby the Company is
or is not the surviving or resulting corporation or as a result of any transfer
of all or substantially all of the assets of the Company.  In the event of any
such merger, consolidation or transfer of assets, the provisions of the Plan
shall be binding upon the surviving or resulting corporation or the person or
entity to which such assets are transferred.  The Company agrees that
concurrently with any merger, consolidation or transfer of assets referred to in
this Section 16, it will cause any surviving or resulting corporation or
transferee unconditionally to assume all of the obligations of the Company
hereunder. 

17.Headings.  The headings and captions herein are provided for reference and
convenience only, shall not be considered part of the Plan and shall not be
employed in the construction of the Plan.





12

 

--------------------------------------------------------------------------------

 

18.Notices.  Any notice or other communication required or permitted pursuant to
the terms hereof shall have been duly given when delivered or mailed by United
States mail, first class, postage prepaid, addressed to the intended recipient
at his, her or its last known address.

19.Effective Date.  The Plan shall be effective as of the date hereof and shall
remain in effect unless and until terminated by the Board pursuant to Section 7
hereof.

20.Employment with Subsidiaries.  For purposes of the Plan, employment with the
Company shall include employment with any corporation or other entity in which
the Company has a direct or indirect ownership interest of 50% or more of the
total combined voting power of the then outstanding securities of such
corporation or other entity entitled to vote generally in the election of
directors.

21.Governing Law; Validity.  The Plan shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of Illinois (without
regard to principles of conflicts of laws) to the extent not preempted by
Federal law, which shall otherwise control.  If any provision of the Plan shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision hereof, and the Plan shall be construed and enforced
as if such provision had not been included.

22.Compliance With Section 409A of Code.  The Plan is intended to comply with
the provisions of section 409A of the Code, and shall be interpreted and
construed accordingly.  The Company shall have the discretion and authority to
amend the Plan at any time to satisfy any requirements of section 409A of the
Code or guidance provided by the U.S. Treasury Department to the extent
applicable to the Plan.  Notwithstanding the foregoing, in no event shall the
Company, any of its employees, or any member of the Board have any liability for
any taxes imposed in connection with a failure of the Plan to comply with
Section 409A of the Code.

 

IN WITNESS WHEREOF, the Company has caused the Plan to be adopted as of the 4th
of December, 2014.



 

 

 

 

LANDAUER, INC.

 

By:

/s/Michael T. Leatherman

 



13

 

--------------------------------------------------------------------------------